Judgment of the Supreme Court, Kings County, entered November 3, 1965, affirmed, with one bill of costs to respondents. No opinion. Christ, Rabin and Benjamin, JJ., concur; Beldock, P. J., and Ughetta, J., dissent and vote to reverse the judgment and to grant a new trial, unless the plaintiff committee stipulates to reduce the amount of the verdict for the incompetent from $221,000 to $100,000 and for entry of an amended judgment in accordance therewith, on the ground that such verdict was excessive to the extent indicated.